IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                IN RE INTEREST OF JONATHON G.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


               IN RE INTEREST OF JONATHON G., A CHILD UNDER 18 YEARS OF AGE.

                                STATE OF NEBRASKA, APPELLEE,
                                               V.

                                     ABDUL R., APPELLANT


                           Filed November 16, 2021.     No. A-21-345.


       Appeal from the Separate Juvenile Court of Douglas County: CANDICE J. NOVAK, Judge.
Affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Yvonnda A. Summers for
appellant.
        Shinelle Pattavina, Deputy Douglas County Attorney, and Zachary Severson, Senior
Certified Law Clerk, for appellee.


       PIRTLE, Chief Judge, and RIEDMANN and WELCH, Judges.
       WELCH, Judge.
                                       INTRODUCTION
        Abdul R. appeals from the order of the Douglas County Separate Juvenile Court
adjudicating his son, Jonathon G., as a child within the meaning of Neb. Rev. Stat. § 43-247(3)(a)
(Reissue 2016). Abdul contends that the juvenile court erred in determining that the State proved,
by a preponderance of the evidence, that Jonathon was at risk of harm due to his medical condition
and that Abdul’s failure to supervise Jonathon in taking his medication amounted to neglect or
refusing to care for Jonathon’s medical needs. For the reasons set forth herein, we affirm.




                                              -1-
                                     STATEMENT OF FACTS
                                           BACKGROUND
        At the time of Jonathon’s birth in 2006, he was diagnosed with Bartter Syndrome. Bartter
Syndrome is a kidney disorder which affects normal kidney functioning and, without treatment,
places the affected individual at a high risk of cardiac death. In order to treat his condition,
Jonathon takes multiple prescriptions and supplements (hereinafter referred to as “medications”)
amounting to approximately 30 pills a day with scheduled doses at 7 a.m., 3 or 4 p.m., and 10 p.m.
If Jonathon fails to comply with taking his medications as prescribed, he is at risk for kidney stones,
kidney disease, hypokalemia, and cardiac death. Although Jonathon initially resided with his
mother, he has resided with Abdul since approximately August 2, 2017. Jonathon’s mother is not
a part of this appeal.
        During the 3-month period from April to June 2020, while in Abdul’s care, Jonathon was
hospitalized three times, due to dangerously low potassium levels and doctor’s concerns regarding
Jonathon’s heart rhythm. Prior to Jonathon’s third hospitalization in June, lab results showed that
Jonathon’s potassium levels were at dangerous levels requiring his admission; however, Abdul
waited until the following day to take Jonathon to the hospital. During this third hospitalization,
Dr. Teri Mauch, Jonathon’s treating nephrologist, suspected that Jonathon was not complying with
his medication schedule and was not receiving proper medical care or supervision at home.
Although Dr. Mauch increased Jonathon’s medication dosage due to his weight gain, this change
did not affect her opinion that the cause of Jonathon’s hospital admission was his noncompliance
with treatment. Dr. Mauch reported these concerns to Dr. Suzanne Haney, the hospital’s
pediatrician specializing in child abuse, and the child abuse hotline/child protective services (CPS).
        The following month, in July 2020, the State filed an adjudication petition alleging that
Jonathon was a child within the meaning of § 43-247(3)(a). Specifically, the State alleged that
        (A) [Jonathon] is diagnosed with Bartter’s Syndrome; (B) [Jonathon] is at risk of death or
        permanent injury due to lack of medication compliance; (C) Abdul . . . has failed to provide
        the necessary medical care to include daily required medication for said juvenile’s medical
        condition of Bartter s Syndrome; (D) Abdul . . . has failed to provide for the appropriate
        care, support, supervision, safety and/or medical care for said juvenile; and (E) For the
        above reasons said juvenile is at risk for harm.

That same day, Jonathon was removed from Abdul’s care, was placed in the care of the Nebraska
Department of Health and Human Services (DHHS), and was placed with his grandparents.
        Following a hearing in late July 2020, the juvenile court continued custody with DHHS
with placement to exclude Abdul’s home. The order included additional requirements that
Jonathon complete an initial diagnostic interview, complete an IQ assessment, and participate in
individual and family therapy. The State was ordered to provide services to Abdul including
supervised visitation, an initial diagnostic interview, and family therapy when recommended. The
State was also ordered to develop a safety plan by the next status hearing set for early August. At
the status hearing, the court ordered that Jonathon’s placement could include Abdul’s home if
Abdul complied with “every aspect of the safety plan.” Jonathon transitioned to Abdul’s home on



                                                 -2-
August 16. However, about 1 month later, Jonathon was again admitted to the hospital due to his
failure to take his medications. On September 9, Jonathon was removed from Abdul’s care due to
Abdul’s failure to comply with the safety plan including failure to administer and supervise
Jonathon while taking his medications as prescribed.
                     ADJUDICATION HEARING AND JUVENILE COURT ORDER
        The adjudication hearing was held on December 21, 2020, and continued on January 29,
February 17, and March 1, 2021. The State’s witnesses included Dr. Mauch; Dr. Haney; Jonathon;
Tyler Garrity, CPS worker; and See Chang, a home health worker. Abdul did not present any
evidence.
        Dr. Mauch testified that, as Jonathon’s treating nephrologist since 2012, she closely
monitors his condition, including his blood testing Jonathon’s potassium levels. These blood tests
revealed that Jonathon’s potassium levels have always varied despite Dr. Mauch’s attempts to
stabilize them. According to Dr. Mauch, when Jonathon first began treatment, he was receiving
his medications through a button which automatically administered his medications; however,
upon Jonathon’s request, and with the approval of his parents, Jonathon started an oral regimen.
        During at least four of Jonathon’s appointments, Dr. Mauch personally spoke with Abdul
regarding the need to supervise Jonathon’s medication compliance due to the high risks associated
with noncompliance. Jonathon’s medical record showed that other medical professionals in her
office had also spoken to Abdul on the same subject. Abdul indicated to Dr. Mauch that he
understood but that he wanted Jonathon to be more independent. Dr. Mauch acknowledged
Abdul’s concern about wanting Jonathon to be more independent and provided him with
suggestions but stated that the risks were too high to not supervise Jonathon’s medication schedule.
        Dr. Mauch stated that during every interaction with Abdul, she discussed with him the
importance of supervising Jonathon’s medication schedule and the risks associated with failing to
do so. As a result, she stated that Jonathon was at serious risk of harm if he continued to receive
the same level of supervision in Abdul’s home. Drs. Mauch and Haney both testified that the care
Jonathon was receiving at Abdul’s home was concerning because Jonathon’s condition presents a
high risk of death.
        At some point, after seeing no improvement and after Jonathon had been hospitalized for
the third time, Dr. Mauch referred Jonathon for home health care to complete weekly pill counts,
blood draws, and to provide parental support. Home health care was provided by several workers
including Chang. Chang stated that when Jonathon was first referred to home health care, she had
difficulty scheduling appointments with Abdul. Chang stated that multiple workers went out to the
home to treat Jonathon, but she saw him most frequently. Although home health workers were
occasionally denied access to Abdul’s home, Chang stated that she was never personally denied
entry. Chang stated that every time she was at Abdul’s home, Jonathon’s pill counts were off,
meaning that there were more pills than what there should have been if Jonathon was complying
with his medication schedule. Chang testified that she attempted to express concerns with Abdul
including his need to supervise Jonathon’s medication compliance and the risks of noncompliance,
but that Abdul would either not respond or would walk away. Additionally, Chang stated that at
least on one occasion, Jonathon did not have his medication at all. Jonathon stated that Abdul told



                                               -3-
him not to take his medication after one of the home health workers counted the pills without
gloves. In response, Dr. Mauch stated that all the home health care reports stated that workers wore
gloves during each visit and that Abdul never requested a refill for the medications that were
allegedly thrown away due to the worker counting pills without gloves. When asked by Abdul’s
counsel if she was aware Medicaid had denied a refill request, Dr. Mauch responded that she was
not aware, but that Abdul never contacted her to inform her of any such issue.
         According to Dr. Mauch, during the last year when Jonathon had lived with Abdul,
Jonathon’s potassium levels had dropped significantly resulting in three hospitalizations. During
at least two of those hospitalizations, Jonathon had abnormal heart rhythms which concerned Dr.
Mauch because of Jonathon’s increased risk of cardiac death. Dr. Mauch noted that after being
admitted to the hospital, Jonathon’s potassium level rose substantially within 24 hours, leading her
to believe that Jonathon was not taking his medications as prescribed. Dr. Mauch also noted that
prior to his blood work, Jonathon would take more medication, causing an overcorrection which
she stated could be even more dangerous to Jonathon’s health.
         As a result of the concerns with Jonathon’s medical care at Abdul’s home and the three
hospital admissions, Dr. Mauch contacted CPS and Dr. Haney. Dr. Haney met with Jonathon who
stated that he did not like to take his medications and would not take them unless he was
supervised. Dr. Haney drafted an affidavit indicating that Jonathon was at risk if he continued to
remain in Abdul’s home due to the lack of supervision over the administration of his medications.
         Jonathon testified that Abdul would watch him take his morning medications but did not
supervise the afternoon or evening doses because Abdul was either sleeping or working. Further,
although Abdul made Jonathon set alarms to take his afternoon and evening medications, Jonathon
stated that he ignored the alarms and admitted that he would only take his medications if he was
supervised. Both Drs. Mauch and Haney testified that Jonathon cannot be held accountable to take
his medications on his own and that he needs supervision to do so. Prior to being removed from
Abdul’s care, Jonathon reported to Dr. Mauch that he did not care whether he lived or died.
         Since being placed with his grandparents, Chang and Dr. Mauch testified that Jonathon’s
potassium levels have become more stable, he has not been hospitalized, he had not missed any
appointments, his pill counts were accurate, and he appeared to be in better spirits. Further, after
seeing a therapist referred by Dr. Mauch, Jonathon stated that he feels like his grandparents’ home
is a better environment for him and he preferred to remain in their care. Jonathon stated that his
grandmother supervises him taking his medications and individually hands him each of his pills.
         The juvenile court adjudicated Jonathon as a child within the meaning of § 43-247(3)(a)
based upon its finding that the State had proved, by a preponderance of the evidence, that returning
Jonathon to Abdul’s care was contrary to Jonathon’s health and safety. Abdul has timely appealed
to this court.
                                   ASSIGNMENT OF ERROR
        Abdul contends that the juvenile court erred in finding that Jonathon was a child within the
meaning of § 43-247(3)(a) because the evidence was insufficient to establish that Jonathon was at
risk for harm.




                                               -4-
                                     STANDARD OF REVIEW
        Juvenile cases are reviewed de novo on the record, and an appellate court is required to
reach a conclusion independent of the juvenile court’s findings; however, when the evidence is in
conflict, an appellate court may consider and give weight to the fact that the trial court observed
the witnesses and accepted one version of the facts over the other. In re Interest of Prince R., 308
Neb. 415, 954 N.W.2d 294 (2021).
                                              ANALYSIS
        Abdul argues that the juvenile court erred in finding that Jonathon was a child within the
meaning of § 43-247(3)(a) because the evidence was insufficient to establish that Jonathon was at
risk for harm.
        Recently, in In re Interest of Prince R., supra, the Nebraska Supreme Court restated the
law regarding adjudications pursuant to § 43-247(3)(a) based upon the allegation that the minor
child lacked proper parental care by reason of the fault or habits of his or her parent, guardian, or
custodian:
                Section 43-247(3)(a) sets forth numerous grounds by which the juvenile court could
        take jurisdiction over a juvenile. See In re Interest of Jeremy U. et al., 304 Neb. 734, 936
        N.W.2d 733 (2020). The ground relevant to this case is that the juvenile “lacks proper
        parental care by reason of the fault or habits of his or her parent, guardian, or custodian.”
        See § 43-247(3)(a). As we have previously explained, “proper parental care” includes
        “providing a home, support, subsistence, education, and other care necessary for the health,
        morals, and well-being of the child. . . . It commands that the child not be placed in
        situations dangerous to life or limb, and not be permitted to engage in activities injurious
        to his health or morals. State v. Metteer, 203 Neb. 515, 520, 279 N.W.2d 374, 377 (1979).
        See, also, In re Interest of Jeremy U. et al., supra.
                In considering whether a juvenile lacks proper parental care, our case law has
        incorporated a risk of harm component. In re Interest of Jeremy U. et al., supra. To show
        that a juvenile lacks proper parental care, the State is not required to prove that the child
        has actually suffered physical harm, but the State must establish that, without intervention,
        there is a definite risk of future harm. See In re Interest of Kane L. & Carter L., 299 Neb.
        834, 910 N.W.2d 789 (2018).
                We recently explained in In re Interest of Jeremy U. et al. that a claim under
        § 43-247(3)(a) that a juvenile “lacks proper parental care by reason of the fault or habits of
        his or her parent, guardian, or custodian” should be analyzed through a two-step inquiry:
        “The first step is to determine if the juvenile is lacking proper parental care, whether such
        care is being provided by a parent, a guardian, or a custodian. If a juvenile is not lacking
        that type of care (and . . . there is no definite risk of harm), adjudication under this provision
        of § 43-247(3)(a) is improper. If, on the other hand, the juvenile is lacking such care, the
        court should proceed to the second step: Does that condition result from the fault or habits
        of the juvenile’s parent, guardian, or custodian? If the answer to that question is also yes,
        then the juvenile court should take jurisdiction of the juvenile and proceed to a proper
        disposition.” 304 Neb. at 748, 936 N.W.2d at 744-45.



                                                  -5-
              At the adjudication stage, in order for a juvenile court to assume jurisdiction of
       minor children under § 43-247(3)(a), the State must prove the allegations of the petition by
       a preponderance of the evidence. In re Interest of Heather R. et al., 269 Neb. 653, 694
       N.W.2d 659 (2005). A preponderance of the evidence is the equivalent of the greater
       weight of the evidence, which means evidence sufficient to make a claim more likely true
       than not true. See In re Interest of Vladimir G., 306 Neb. 127, 944 N.W.2d 309 (2020).

308 Neb. at 425-27, 954 N.W.2d at 301-02.
        Nebraska appellate courts have previously affirmed the juvenile court’s finding that a child
comes within the purview of § 43-247 when a parent failed to properly administer medications as
prescribed for a child suffering from a medical condition. See, In re Interest of Prince R., 308 Neb.
415, 954 N.W.2d 294 (2021) (affirming adjudication of child, who suffered from rare form of
cancer, as child that lacked proper parental care by reason of fault or habits of both parents based
upon parents’ decision to indefinitely stop child’s treatment which physician testified was essential
to child’s survival); In re Interest of Darius A., 24 Neb. App. 178, 884 N.W.2d 457 (2016)
(affirming adjudication of child as child within meaning of § 43-247(3)(a) due to fault or habits of
mother, who admittedly, on numerous occasions, failed to give child, who suffered from various
medical conditions, medications as prescribed).
        Here, Jonathon testified that he would take his medications if he was supervised, that Abdul
did not supervise his medication compliance, and Jonathon ignored alarms set to remind him to
take his medications. Despite the fact that Jonathon refused to take his medications unless he was
supervised, Abdul either would not, or could not, supervise Jonathon to ensure his medication
compliance. Drs. Mauch and Haney agreed that, while living with Abdul, Jonathon’s
noncompliance with his medications was due to lack of supervision. Abdul’s failure to provide
medication supervision continued despite numerous healthcare providers emphasizing the
importance of supervising Jonathon to maintain his medication schedule and the severe and
potentially deadly consequences which could occur if Jonathon was noncompliant in taking his
medications. Abdul expressed that he wanted Jonathon to be more independent despite Jonathon’s
unwillingness or inability to adhere to his medication schedule. While in Abdul’s care, home health
services often determined that Jonathon’s pill numbers were incorrect because he had not been
properly taking his medication or, in one instance, he did not have his medication because his
prescription had not been refilled. Following our de novo review of the record, we find the
evidence established by a preponderance of the evidence that Jonathon lacked proper parental care
by reason of Abdul’s fault or habits.
        Moreover, we also find that the evidence established that not only had Jonathon suffered
harm from Abdul’s lack of parental care but, without intervention, there was a definite risk of
future harm. The evidence was clear that without proper medication, Jonathon was at risk of a
potentially fatal cardiac arrest. While in Abdul’s care, Jonathon was hospitalized on 3 occasions
due to his dangerously low potassium markers and abnormal heart rhythm. In that regard, Dr.
Mauch testified that returning Jonathon to Abdul’s home would place Jonathon at risk of harm if
Abdul continued to provide the same level of medication supervision. We note that after being
placed with his grandparents, Jonathon has received appropriate supervision to ensure his



                                                -6-
medication compliance. Jonathon’s grandmother hands Jonathon his pills one at a time and
monitors his compliance with taking those pills. Since being removed from Abdul’s care, Jonathon
has been compliant in taking his medications, his potassium levels have stabilized to some degree,
and he has not been hospitalized. Thus, the record establishes by a preponderance of the evidence
that Abdul was at fault due to neglecting or failing to provide medication supervision which caused
harm to Jonathon and placed him in imminent danger of future harm.
                                         CONCLUSION
       We find that the juvenile court did not err by adjudicating Jonathon as a child that lacked
proper parental care by reason of the fault or habits of Abdul. Accordingly, we affirm.
                                                                                        AFFIRMED.




                                               -7-